--------------------------------------------------------------------------------

Exhibit 10.15


February 18, 2008


 
Dear John,


This letter confirms your continued employment by Theragenics Corporation (the
“Company”) effective February 18, 2008 (the “Effective Date”), as an Advisor to
the Chief Executive Officer.  In this role, you will advise the CEO and
management on matters of strategy or other areas that the Company may
request.  You will not have a specific work schedule, but instead you will
perform services as needed by the Company.


The term of this agreement is for three (3) years beginning on the Effective
Date (the “Term”).  You will receive a salary of seventy-five thousand dollars
($75,000) per year for your services, which will be paid according to the
Company’s normal payroll practices.  Your salary will be reported on an IRS Form
W-2 and will be subject to applicable tax withholding.  Your salary will be
reviewed annually and may be increased (but may not be decreased) from time to
time.


As an employee, you will be entitled to participate in such of the Company’s
employee benefit plans as to which you meet the eligibility requirements.  The
Company shall also reimburse you for any reasonable and necessary business
expenses, upon approval by the Company and in accordance with Company
policy.  In addition, the terms of your employment as Advisor to the Chief
Executive Officer  will be subject to the terms described in Attachment A to
this letter.


I am delighted that you will continue to work with us and look forward to your
continuing assistance.


Sincerely,


/s/ M. Christine Jacobs


M. Christine Jacobs
Chief Executive Officer




AGREED TO AND ACCEPTED:

 
/s/ John V. Herndon
John V. Herndon


Date: February 18, 2008
 

--------------------------------------------------------------------------------


 
ATTACHMENT A TO ADVISOR TO THE CHIEF EXECUTIVE OFFICER  AGREEMENT
BETWEEN
JOHN V. HERNDON AND THERAGENICS CORPORATION

 
If at any point during the Term, the Company terminates your employment without
“Cause,” then your salary will continue to accrue, and will be payable on the
same schedule, as if you continued to work until the end of the three-year term
of this agreement, subject to your signing an agreement releasing claims against
the Company and its affiliates in the form the Company requires.  “Cause” means
your material failure to perform your duties with the Company; an act by you of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company or an affiliate; your commission of a felony or any other crime
involving dishonesty or moral turpitude; or a material breach of the Agreement
by you.


In addition, if at any point during the Term, you die while employed hereunder,
then the Company will continue to pay your spouse, if she survives you, your
salary until the end of the earlier of the three year term of this agreement or
the date of your spouse’s death.  The Company may condition payment to your
spouse on your spouse signing an agreement releasing claims on your and her
behalf against the Company and its affiliates in a form the Company
requires.  In the event you become disabled at any point during the Term, then
the Company will continue to pay you your salary until the end of the three year
term of this agreement.


You have the right to terminate your employment before the Company gives you
notice that it is terminating your employment during the Term if M. Christine
Jacobs ceases to be Chief Executive Officer of Theragenics for any reason other
than her retirement or resignation. You must provide the Company with written
notification of termination within thirty (30) days of Ms. Jacobs ceasing to be
Chief Executive Officer of the Company, with a specified effective date of
termination that is not less than thirty (30) days following the date of your
notice.  If you terminate your employment  under this provision, then all future
salary amounts that would have been paid to you under this agreement, as if your
employment were not terminated, will be due and payable to you within thirty
(30) days of your effective date of termination of employment, subject to your
signing an agreement releasing claims against the Company and its affiliates in
the form the Company requires.  By way of example, if you terminate your
employment under this provision at a time when eighteen (18) months remains
under the Term and your annual salary is $75,000 at the time of termination,
then $112,500 ($75,000 divided by 12 multiplied by 18) is due and payable to you
within thirty (30) days of your effective date of termination of employment.


You will not be entitled to participate in any employee benefit plans subsequent
to your termination of employment.


Your employment will be deemed to have been terminated only if you incur a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.


The Company will notify you no later than twelve (12) months prior to expiration
of the Term if it intends to extend, renew or otherwise continue this
agreement.  Any such extension, renewal or continuance will be effective only if
agreed to by you.


In addition, you agree that while you are employed and for one (1) year after
your termination of employment for any reason, you will not:



 
·
provide services of a similar type or nature as you perform for the Company to
any competitor of the Company within the United States of America.  For purposes
of this agreement, you and the Company agree that the business of the Company is
conducted in the United States of America;
       
·
divert, solicit, or attempt to divert or solicit to a competitor of the Company
for the purpose of providing products or services in competition with the
business of the Company any person or entity who is a customer or prospective
customer with whom you had material contact for one (1) year prior to your
termination of employment; and
       
·
solicit, divert or hire, or attempt to solicit, divert or hire, to any
competitor of the Company any person employed by the Company with whom you had
material contact for one (1) year prior to your termination of employment,
regardless of the nature of employee’s relationship to the Company.

 
2

--------------------------------------------------------------------------------


 
ATTACHMENT A TO ADVISOR TO THE CHIEF EXECUTIVE OFFICER  AGREEMENT
BETWEEN
JOHN V. HERNDON AND THERAGENICS CORPORATION
 
 
You agree that the foregoing noncompetition and nonsolicitation provisions
survive the termination of your employment and the expiration of this agreement.
 
Furthermore, you agree that all the Company’s confidential information and trade
secrets and all physical embodiments thereof (the “Company Information”) are
confidential to and are and will remain the sole and exclusive property of the
Company.  Except to the extent necessary to perform your duties under this
agreement, you agree to hold such Company Information in trust and strictest
confidence, and will not use, reproduce, distribute, disclose or otherwise
disseminate Company Information and may in no event take any action causing or
fail to take any action necessary in order to prevent, any Company Information
to lose its character or cease to qualify as confidential information or trade
secrets, as applicable.  You agree to protect the Company’s confidential
information for one (1) year following your termination of employment and to
protect the Company’s trade secrets for so long as they are protected by
applicable law.  You agree that the restrictions of this paragraph survive the
termination of your employment and the expiration of this agreement.
 
During the term of your employment and thereafter, you also agree to help
maintain the integrity of any copyrights, patents, or other intellectual
property rights (including any applications for copyrights or patents and any
patents pending) (collectively, the “Rights”) to the best of your ability and
not to take intentionally any action that would infringe upon the Rights or
intentionally assist anyone else in taking any such action.  You agree that the
restrictions of this paragraph survive the termination of your employment.
 
You agree that the covenants in the foregoing paragraphs (the “Covenants”) are
the essence of the agreement and that they are reasonable and necessary to
protect the Company and its interests.  You also agree that each of the
Covenants is separate and distinct, one from another. You agree that if you
violate any Covenant and you are receiving severance payments, that such
payments shall cease.  You further agree that the Company may seek specific
performance of this Agreement or a temporary or permanent injunction upon a
breach or contemplated breach of the Covenants by you.


You may not assign this agreement.  No waiver to any provision of this agreement
is effective unless given in writing.  This agreement may only be modified by a
written amendment signed by both you and the Company.  This agreement is
governed by Georgia law.  You and the Company agree that this is the entire
agreement and it supersedes any prior or contemporaneous understandings and
agreements between you and the Company.
 
 
 
 
3